 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8       ROBERT DOUCETTE, et al.,

                                 Plaintiffs,
 9
                                                            C18-859 TSZ
              v.
10
                                                            MINUTE ORDER
         DAVID BERNHARDT, 1 et al.,
11
                                 Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
             (1)    The Court sua sponte EXTENDS the following deadlines: (a) the deadline
15   for the parties to meet and confer and file the Joint Status Report required by the Minute
     Order entered December 21, 2018, docket no. 15, indicating whether this matter should
16   be stayed pending a decision by the United States Court of Appeals for the Ninth Circuit
     in Rabang v. Kelly, No. 18-35711 (on appeal from W.D. Wash. Case No. C17-88-JCC),
17   is EXTENDED to February 8, 2019; (b) the deadline for defendants to file a responsive
     pleading is EXTENDED to February 15, 2019; and (c) the deadline for defendants to file
18   the administrative record is EXTENDED to February 22, 2019.

            (2)     The Court DECLINES to enter the parties’ stipulation and proposed order
19
     indefinitely staying this matter, docket no. 19.
20

21
     1
         Pursuant to Federal Rule of Civil Procedure 25(d), David Bernhardt, Acting Secretary for the
22 United States Department of the Interior, is hereby substituted for former Secretary Ryan Zinke.

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 28th day of January, 2019.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
